t c summary opinion united_states tax_court betty jean spencer petitioner v commissioner of internal revenue respondent docket no 6024-13s filed date betty jean spencer pro_se william j gregg for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules of continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for her taxable_year the issue remaining for decision for petitioner’s taxable_year is whether petitioner is entitled to a deduction under sec_170 with respect to certain claimed noncash charitable_contributions we hold that she is not background some of the facts have been stipulated and are so found at the time petitioner filed the petition in this case she resided in virginia petitioner and steven m chapman jointly filed form_1040 u s individual_income_tax_return for their taxable_year return petitioner attached to that return schedule a itemized_deductions in which she claimed inter alia a charitable_contribution_deduction with respect to total claimed noncash charitable_contributions of dollar_figure certain claimed noncash charitable_contributions continued practice and procedure this case involves only petitioner for convenience we shall refer only to petitioner when describing the contents of the return petitioner included with the return four forms noncash charitable_contributions form petitioner did not include with the return section a donated property of dollar_figure or less and certain publicly_traded_securities of those respective forms instead petitioner included with that return only section b donated property over dollar_figure except certain publicly_traded_securities section b of those respective forms there are four parts in section b of each form_8283 petitioner set forth certain information only in part i and in part iv of each form_8283 in part i information on donated property part i of one of those forms petitioner claimed a deduction of dollar_figure for clothing that she claimed she had purchased for dollar_figure and had donated to antioch baptist church when that property was in excellent condition in part i of another form_8283 petitioner claimed a deduction of dollar_figure for clothing furniture and small appliances that she claimed she had purchased for dollar_figure and had instructions in section b state that a taxpayer must show in that section only items or groups of similar items for which the taxpayer claimed a deduction of more than dollar_figure per item or group petitioner showed the name of the claimed donee of her claimed contributions in part iv donee acknowledgement of section b of each of the four forms that petitioner included with the return no part iv of section b of any form_8283 contained an acknowledgement by each of those claimed donees of petitioner’s claimed contributions donated to goodwill of greater washington goodwill when that property was in excellent condition in part i of a third form_8283 petitioner claimed a deduction of dollar_figure for large furniture that she claimed she had purchased for dollar_figure and had donated to amvets national service foundation when that property was in excellent condition in part i of the fourth form_8283 petitioner claimed a deduction of dollar_figure for clothing and small appliances that she claimed she had purchased for dollar_figure and had donated to national children’s center when that property was in excellent condition respondent issued a notice_of_deficiency to petitioner for her taxable_year notice in that notice respondent determined inter alia to disallow petitioner’s claimed deduction under sec_170 with respect to certain claimed noncash charitable_contributions petitioner did not follow the instructions set forth in section b when she included together in that section in one of those forms clothing furniture and small appliances which are not similar see supra note as a result it is not clear from the record whether petitioner’s claimed value of any of those dissimilar items was greater than dollar_figure see supra note discussion petitioner bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioner to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs it is petitioner’s position that she is entitled to a deduction under sec_170 with respect to certain claimed noncash charitable_contributions in support of her position petitioner relies on her testimony and certain documents including four forms that she included with the return seven donation receipts goodwill donation receipts that goodwill gave her and certain invoices relating to the purchase of certain furniture furniture invoices we shall refer collectively to the documents on which petitioner relies as petitioner’s claimed substantiation documents with respect to petitioner’s testimony we found her testimony to be in certain material respects uncorroborated and self-serving we shall not rely on petitioner’s testimony to establish her position that she is entitled to a deduction under sec_170 with respect to certain claimed noncash charitable_contributions see eg 87_tc_74 with respect to petitioner’s claimed substantiation documents although each form_8283 that petitioner included with the return showed that she had purchased all of the noncash property that she claims she donated to charity she acknowledged during her testimony that she had inherited some of that property petitioner also acknowledged during her testimony that goodwill did not complete the goodwill donation receipts which were presigned and were the only receipts or written acknowledgments that she had for any of the noncash property that she claims she donated to a charity during instead she completed the goodwill donation receipts after a goodwill employee gave her each of the seven goodwill donation receipts that she introduced into the record at trial turning finally to the furniture invoices we are satisfied that those invoices showed that petitioner purchased certain furniture described therein for the purchase prices shown therein however we are not satisfied from those furniture invoices or from any petitioner completed each of the goodwill donation receipts that goodwill gave her by showing inter alia her name a description of the item s that she claims she donated to goodwill and the date on which she claims she made each such donation other part of the record that during petitioner donated any or all of the furniture described in those invoices to a charity we shall not rely on petitioner’s claimed substantiation documents to establish petitioner’s position that she is entitled to a deduction under sec_170 with respect to certain claimed noncash charitable_contributions sec_170 allows a deduction for any charitable_contribution as defined in sec_170 that is made during a taxable_year a taxpayer claiming a deduction under sec_170 must satisfy certain statutory and regulatory requirements we shall refer collectively to the statutory and regulatory requirements as the charitable_contribution_deduction requirements see sec_170 c f sec_1_170a-1 sec_1_170a-13 a - c income_tax regs the charitable_contribution_deduction requirements that a taxpayer must satisfy vary depending on whether the claimed contribution consists of money or property other than money and the value of the contribution see sec_170 c f sec_1_170a-1 sec_1_170a-13 a - c income_tax regs on the record before us we find that petitioner has failed to carry her burden of establishing that she satisfies the applicable charitable_contribution_deduction requirements with respect to certain claimed noncash charitable_contributions on the record before us we find that petitioner has failed to carry her burden of establishing that she is entitled for her taxable_year to a deduction under sec_170 with respect to certain claimed noncash charitable_contributions we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and respondent’s concessions decision will be entered under rule
